Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9,13, 14,15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Domouchtsidis Stavros et al (“Antenna Selection Bymbol-Level Preceding for Low complexity Large-Scale Antenna Array System”, BOYS TERE S@RR INTERNATIONAL WORKSHOP OR COMPUTER AIDED MODEUNG AND DESIGN OFOOMMUNICATION UNKS AND NETWORKS (OAMAD) IEEE, 17 September 2018(2018-09-17), pages 1-6 )(see IDS) in view of FAN L et al (CN 108199793).
With regards to claim 1, Domouchtsidis Stavros et al discloses an operating method of a communication device for providing a beamformed transmission signal to a plurality of terminals (see abstract, Large-scale antenna array systems may be used to serve multiple users in the same time-frequency resource block which results to harmful multi-user interference (MUI)), the operating method comprising: 
determining a target transmission vector based on an area condition according to which interference generated from other terminals with respect to each of the plurality of terminals is constructive interference (see page 2, right-hand column, 1st full paragraph: The objective of symbol level precoding is to maximize the signal power at the intended UT while at the same time minimizing the inter-user interference. An appropriate function to quantify this is the sum of squared residuals F (x)=1/K ||Hx − √γs||22, (3)”;
 generating a beam selection matrix for selecting some of a plurality of antennas based on the target transmission vector and a beam selection condition;(page 3 left-hand column, 1st paragraph of chapter III; “ For an active subset of Nt antennas, let us denote with H˜ the matrix derived by H, by setting the elements of the rest Mt − Nt columns related to the inactive antennas to zero”, page 3, left-hand column, last paragraph; “To find a vector x with Nt non zero elements, which correspond to the active antennas, we need to solve the problem (8) for different values of λ until we find the one that leads to the desired sparsity (||x||0 = Nt); Note: the matrix H can be viewed as a beam selection matrix; the problem (8) can be viewed as a beam condition as the selection of a subset of the antenna elements has an effect on the beams that can be generated).
 generating a precoding matrix based on the target transmission vector and the beam selection matrix(see page 3, left hand column, 1st paragraph of chapter III : “ Now, the precoding vector for this subset of active antennas can be computed by -- - -“; formula (7); and 
generating the beamformed transmission signal based on the beam selection matrix and the precoding matrix.(see fig. 1, A block diagram of the Antenna Selection transmit).
Domouchtsidis Stavros et al discloses all of the subject matter discussed above, but does not mention area restriction condition.
However, Fan L et al discloses in claim 1, - - - the base station total transmission power limitation and radio frequency unit number is restricted optimization problem model constraint condition, C: the optimization problem model of non-convex optimization problem into convex optimization problem, to get the optimal pre-coding vector in the total transmission power at a base station radio frequency unit number restriction, and limited condition by solving the convex optimization problem.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Domouchtsidis Stavros et al as taught by Fan L et al and include area restriction condition.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Domouchtsidis Stavros et al as taught by Fan L et al and include area restriction condition with a reasonable expectation of success, thus improve transmission characteristics of the mobile communication(see Fan L, see ADVANTAGE). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention

With regards to claim 14, the combination of Domouchtsidis Stavros et al and Fan L et al discloses an operating method of a communication device for providing a beamformed transmission signal to a plurality of terminals, the operating method comprising:
generating a precoding signal by precoding transmission data corresponding to each of the plurality of terminals based on a precoding matrix; and based on a beam selection matrix for selecting some antennas from among a plurality of the antennas, generating a transmission signal corresponding to each of the some antennas, wherein the transmission signal corresponding to each target terminal is constructively interfered by an interference vector corresponding to another terminal in a transmission signal component and has an amplified strength (see similar rejection as in claim 1, above)

With regards to claim 19 Domouchtsidis Stavros et al discloses a communication device comprising:
 a plurality of antennas each configured to output a beamformed transmission signal to a plurality of terminals (see fig. 1, abstract; “Large-scale Antenna Array systems may be used to serve multiple users in the same time-frequency resource block which results to harmful multi-user interference (MUI)); 
a radio frequency (RF) chain arranged in a number less than a number of the plurality of antennas (see fig. 1, with, (Nt <;Mt)  and
 a processor( see BB processor in fig. 1) configured to determine a beam selection matrix and a precoding matrix based on an area condition, in which interference generated from another terminal with respect to each of the plurality of terminals is constructive interference, and a beam selection condition for each of the plurality of terminals(;(page 3 left-hand column, 1st paragraph of chapter III; “ For an active subset of Nt antennas, let us denote with H˜ the matrix derived by H, by setting the elements of the rest Mt − Nt columns related to the inactive antennas to zero”, page 3, left-hand column, last paragraph; “To find a vector x with Nt non zero elements, which correspond to the active antennas, we need to solve the problem (8) for different values of λ until we find the one that leads to the desired sparsity (||x||0 = Nt); Note: the matrix H can be viewed as a beam selection matrix; the problem (8) can be viewed as a beam condition as the selection of a subset of the antenna elements has an effect on the beams that can be generated).
wherein a transmission signal generated by the beam selection matrix and the precoding matrix has a strength amplified by an interference vector corresponding to another terminal. (see page 2, right-hand column, 1st full paragraph: The objective of symbol level precoding is to maximize the signal power at the intended UT while at the same time minimizing the inter-user interference. An appropriate function to quantify this is the sum of squared residuals F (x)=1/K ||Hx − √γs||22, (3)”;
Domouchtsidis Stavros et al discloses all of the subject matter discussed above, but does not mention area restriction condition.
However, Fan L et al discloses in claim 1, - - - the base station total transmission power limitation and radio frequency unit number is restricted optimization problem model constraint condition, C: the optimization problem model of non-convex optimization problem into convex optimization problem, to get the optimal pre-coding vector in the total transmission power at a base station radio frequency unit number restriction, and limited condition by solving the convex optimization problem.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Domouchtsidis Stavros et al as taught by Fan L et al and include area restriction condition.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Domouchtsidis Stavros et al as taught by Fan L et al and include area restriction condition with a reasonable expectation of success, thus improve transmission characteristics of the mobile communication(see Fan L, see ADVANTAGE). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention

With regards to claim 2, the combination of Domouchtsidis Stavros et al and Fan L et al discloses the operating method of claim 1, further comprising: obtaining terminal channel information about the plurality of terminals; and determining a beamforming matrix and a channel matrix based on the terminal channel information ( see page 2, right-hand column, 1st paragraph: “ the signal vector X in symbol level precoding is designed taking into account both the CSI and the data symbol that will be induced to the UTs”).

With regards to claim 3, the combination of Domouchtsidis Stavros et al and Fan L et al discloses the operating method of claim 1, wherein the determining of the target transmission vector comprises determining, as the target transmission vector, a candidate transmission vector having a minimum difference between a location on a complex plane of a transmission signal generated based on a candidate transmission vector among candidate transmission vectors according to the area restriction condition and a location of a target point on a complex plane corresponding to each of the plurality of terminals.( see page 2, right-hand column, 3rd full paragraph: ). The problem now, is to find the subset of Nt antennas that will minimize F. This can be expressed as a least squares problem by adding a constraint that limits the number of non-zero elements of x and can be written as minx 1/K ||Hx − √γs||2 2 s.t ||x||0 = Nt, (4)).



With regards to claim 9, the combination of Domouchtsidis Stavros et al and Fan L et al discloses the operating method of claim 1, wherein the beam selection matrix is a matrix for selecting, as the some of the plurality of antennas, antennas activated by a radio frequency (RF) chain circuit from among the plurality of antennas( see fig.1, Fig. 1. A block diagram of the Antenna Selection transmit)

With regards to claim 13, the combination of Domouchtsidis Stavros et al and Fan L et al discloses the operating method of claim 1, wherein the transmission signal is generated in a unit of a data symbol of the communication device based on the beam selection matrix and the precoding matrix (see abstract, Antenna Selection Symbol-Level Precoding (AS-SLP) scheme, which minimizes the MUI by activating only a subset of the available antennas)

With regards to claim 15, the combination of Domouchtsidis Stavros et al and Fan L et al discloses the operating method of claim 14, wherein the precoding signal includes a set of vectors corresponding to a number of activated radio frequency (RF) chains (see page 2, right-hand column, 1st paragraph: “ the signal vector X in symbol level precoding is designed taking into account both the CSI and the data symbol that will be induced to the UTs”).

With regards to claim 16, the combination of Domouchtsidis Stavros et al and Fan L et al discloses the operating method of claim 14, wherein the generating of the transmission signal comprises allocating transmission signals corresponding to the some antennas to the precoding signal based on the beam selection matrix. (see abstract, Antenna Selection Symbol-Level Precoding (AS-SLP) scheme, which minimizes the MUI by activating only a subset of the available antennas)


17. (Original) The operating method of claim 14, wherein the transmission signal includes a target terminal vector, which is a transmission signal component corresponding to the target terminal, and the interference vector, and a signal of the target terminal vector is constructively interfered by the interference vector.

18. (Original) The operating method of claim 14, wherein the generating of the transmission signal comprises: selecting selection signals corresponding to the some antennas based on the beam selection matrix; and generating the transmission signal based on the selection signals, a beamforming matrix, and a channel matrix according to a channel state of each terminal.

With regards to claim 20, the combination of Domouchtsidis Stavros et al and Fan L et al discloses the communication device of claim 19, wherein the plurality of antennas are each configured to obtain terminal channel information about the plurality of terminals, and the processor is further configured to determine a beamforming matrix and a channel matrix based on the terminal channel information. (;(page 3 left-hand column, 1st paragraph of chapter III; “ For an active subset of Nt antennas, let us denote with H˜ the matrix derived by H, by setting the elements of the rest Mt − Nt columns related to the inactive antennas to zero”, page 3, left-hand column, last paragraph; “To find a vector x with Nt non zero elements, which correspond to the active antennas, we need to solve the problem (8) for different values of λ until we find the one that leads to the desired sparsity (||x||0 = Nt); Note: the matrix H can be viewed as a beam selection matrix; the problem (8) can be viewed as a beam condition as the selection of a subset of the antenna elements has an effect on the beams that can be generated).

Allowable Subject Matter
Claims 4-8, 10-12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior arts cited alone or in combination provides the motivation to teach the operating method of claim 1, wherein the determining of the target transmission vector comprises: calculating a first transmission weight based on a first candidate transmission vector among candidate transmission vectors according to the area restriction condition and a first candidate beam selection vector among candidate beam selection vectors according to the beam selection condition; and determining, as a second candidate transmission vector, a candidate transmission vector having a minimum difference with respect to the first transmission weight among the candidate transmission vectors as recited in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 10374859)(see IDS) discloses a 5G or pre-5G communication system for providing a higher data rate after a 4G communication system such as LTE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 9, 2022